Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Worth (93789) in view of Wendell (4224864).
Per claims 1, 6-7, 11, 13, 15, North discloses a flexible screen comprising: a first flexible cord(B; flexible material); a second flexible cord(B); a first cross member (A) including a first aperture and a second aperture; a second cross member(A) including a first aperture and a second aperture; a third cross member(A) including a first aperture and a second aperture; wherein: the first flexible cord threads through the first aperture of the first cross member, the first aperture of the second cross member, and the first aperture of the third cross member; the second flexible cord threads through the second aperture of the first cross member, the second aperture of the second cross member, and the second aperture of the third cross member, wherein the first flexible cord is continuous from the first cross member to the third cross member, wherein the first cross member is rigid, wherein the first cross member comprises profile bar, wherein a 
Worth does not show a spacer surrounds a portion of the first flexible cord between the first cross member and the second cross member.
Wendell discloses spacers (45, 46) forming desired spacings between cross members (34, 38) surrounding a cord (28).
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Worth to show a spacer between cross members as taught by Wendell in order to set the cross members apart at predetermined spacings.
Per claims 3-5, Worth does not show the first flexible cord is braided from flexible strands of metal, the first flexible cord is solid metal, the first flexible cord comprises stainless steel.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Worth’s modified structures to show the first flexible cord is braided from flexible strands of metal, the first flexible cord is solid metal, the first flexible cord comprises stainless steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, one having thus having ordinary skill in the art would have found it obvious to substitute one kind or material for another for forming the flexible cords in order to form cords with the needed strength.


	Per claim 10, Worth as modified shows all the claimed limitations except for a cap on a first end of the flexible cord.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Worth’s modified structures to show a cap on a first end of the flexible cord to show a cap (31 as shown by Wendell) in order to secure the cross members and the cords together to function as a unit.  
	Per claim 12, Worth as modified shows all the claimed limitations except for a spacing between the cross members is variable.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Worth’s modified structures to show a spacing between the cross members is variable in order to form an aesthetic cover/barrier with varying spacings between boards.
	Per claim 14, Worth as modified shows all the claimed limitations including the flexible cords being three cords (B).  north does not show being four flexible cords.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Worth’s modified structures to show the number of cords being four since it would enable the secured connecting together of long boards. 
Per claims 16-18, Worth as modified does not show the spacer comprises a rubber spacer, the spacer comprises a stainless steel bead, the spacer comprises multiple stainless steel beads in series.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different covering assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

3/19/2022